Citation Nr: 0901665	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  06-38 860	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Entitlement to service connection for organic brain 
syndrome with dementia and depression, status post bicoronal 
craniotomy for removal of meningioma (hereinafter referred to 
as residuals of a meningioma).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for pericarditis 
(angina/palpitations).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and her husband

ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
December 1986.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2005 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  

In support of her claims, the veteran testified at a 
videoconference hearing in October 2008 before the 
undersigned Veterans Law Judge (VLJ) of the Board.

The Board is remanding the claim for service connection for 
pericarditis to the RO via the Appeals Management Center 
(AMC) for further development and consideration.  However, 
the Board is going ahead and deciding - in fact, granting, 
the claims for residuals of a meningioma and hypertension.


FINDINGS OF FACT

1.  The veteran complained of recurring headaches at least 
twice during her military service, in October 1982 and April 
1985.  She continued to have headaches after service.  And in 
June 2006, Dr. D.C.P. determined it likely the veteran's 
meningioma (brain tumors) had been present for many years and 
linked to the headaches she experienced during her military 
service.

2.  The veteran's service treatment records (STRs) also note 
she had increasing blood pressure during service, in April 
and June 1985.  Moreover, Dr. D.C.P. determined the 
meningioma is most likely a significant cause of the 
hypertension.  So this doctor has linked the hypertension to 
the just now service-connected organic brain disorder.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in her favor, the 
veteran's meningioma and the associated residuals were 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5107 (West 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.09 (2008).

2.  Resolving all reasonable doubt in her favor, the 
veteran's hypertension is proximately due to, the result of, 
or aggravated by her now service-connected meningioma.  38 
U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.09, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Since the Board is granting the veteran's claims for service 
connection for residuals of a meningioma and hypertension, in 
full, there is no need to discuss whether there has been 
compliance with the duty-to-notify-and-assist provisions of 
the VCAA because, even if for the sake of argument there has 
not been, this is merely inconsequential and, therefore, at 
most harmless, i.e., non-prejudicial error.  
38 C.F.R. § 20.1102; cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006); Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

Whether the Veteran is Entitled to Service Connection for 
Residuals of a Meningioma and Hypertension

The veteran contends she experienced early, i.e., prodromal 
symptoms of the meningioma during service (e.g., recurring 
headaches, etc.), although the tumor was not actually 
diagnosed until years later, after service.  In addition, she 
claims her hypertension is directly attributable to her 
military service or, alternatively, related to her brain 
disorder, thereby warranting secondary service connection.  
For the reasons and bases discussed below, the Board agrees 
that the evidence supports her claims, so they are being 
granted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In addition, certain conditions are considered chronic, per 
se, such as malignant tumors (including those affecting the 
brain), organic diseases of the nervous system, and 
hypertension, and therefore will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10-percent disabling within one year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Also, disability that is proximately due to or results from 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition and also service connected.  See 38 C.F.R. § 
3.310(a).  As well, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, he shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The veteran's service treatment records (STRs) show she 
complained of headaches on two occasions in October 1982 and 
April 1985.  In October 1982, she reported nausea, headache 
and dizziness.  Assessment was shot reaction.  In April 1985, 
during an eye examination, she reported headaches behind her 
eyes.  When expounding on this during her videoconference 
hearing in October 2008, she explained that she had headaches 
throughout her time in the service and treated them with CAMA 
or Tylenol, but only reported to sick call occasionally 
because she did not want to shirk her other responsibilities, 
etc.  Even as a lay person, she is competent to report having 
experienced recurring headaches during and since service.  
Andréa v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 
3.159(a)(2).  As such, the Board finds her testimony and 
statements concerning her headaches credible.  
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

With respect to her hypertension, the veteran's STRs show 
elevated blood pressure in April and June 1985.  Although a 
blood pressure reading was not recorded, a military physician 
also noted increasing blood pressure in February 1986.  
Other blood pressure readings during service were normal in 
February 1984, as well as in May and July 1985.  Moreover, 
the veteran did not report any chronic headache problems at 
her separation examination in December 1986.  In addition, 
her blood pressure at separation was normal - 130/86.

Continuity of symptomatology after service is required where 
the condition noted in service is not shown to have been 
chronic or this is legitimately questionable.  38 C.F.R. § 
3.303(b). Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).

In this regard, a buddy statement from L.A.L. (who served 
with the veteran) noted that she recalled the veteran using 
CAMA and Tylenol for headaches during service.

A statement from Dr. B.S.G. shows the veteran received 
treatment for atypical frontal right headaches associated 
with some blurring vision, mood swings and new onset of 
hypertension in October 1997.  Dr. B.S.G. referred her to a 
private neurologist, Dr. D.C.P.

Current VA medical records show treatment for and a diagnosis 
of hypertension that is controlled with medication.  

In support of her claim, the veteran submitted positive nexus 
statements from her private physician, Dr. D.C.P., a 
neurologist.  In June 2006, Dr. D.C.P. reviewed her claims 
file including her relevant medical and other history.  This 
physician noted she had experienced headaches for many years, 
both during and since service.  When Dr. D.C.P. first saw the 
veteran in October 1997 for worsening headaches, an MRI 
showed a very large right frontal meningioma with mass effect 
secondary to edema.  She subsequently underwent a craniotomy 
to remove the meningioma.  Parts of the meningioma recurred 
and a second craniotomy was performed.  She continued to have 
headaches, but they were somewhat better after the surgery.  
Based on the above, Dr. D.C.P. determined it likely the 
veteran's meningioma had been present for many years, and 
that it was most certainly playing a role in her chronic 
headaches.  This doctor also noted the veteran had high blood 
pressure during service.  And he added, although hypertension 
can have many causes, two of them are increased intracranial 
pressure and pain.  As such, this doctor concluded that both 
the veteran's headaches and her hypertension were proximately 
due to or the result of her meningioma.  This doctor linked 
these symptoms (headaches and hypertension) during service to 
the eventual meningioma.

As already alluded to, as a means of further determining the 
etiology of the meningioma and any associated residuals - 
and, more specifically, whether this condition is somehow 
attributable to the veteran's military service, VA had her 
undergo a compensation examination in October 2006.  The 
examiner reviewed the veteran's claims file for pertinent 
medical and other history.  The VA examiner, a general 
practitioner, noted those meningiomas are typically slow-
growing tumors whose symptoms are variable depending on the 
size and location of the tumor.  


At the time the meningioma was resected it was fairly large, 
which suggests that it had been present for several years.  
This examiner noted two episodes of headaches during service.  
However, he said there are many causes for headaches and, 
based on the medical records available for review, could not 
tell if those headaches the veteran experienced during her 
military service were related to her meningioma or other 
causes.  This examiner reiterated that meningioma are slow 
growing and do not have a defined growth rate.  As such, this 
examiner could not say when the meningioma started - whether 
it was 5, 15 or 20 years ago.  He therefore concluded that he 
was unable to resolve this question without resorting to mere 
speculation.

So, in total, there is one neutral opinion from a VA 
compensation examiner versus the one favorable opinion of the 
veteran's private physician.  In deciding the claims at hand, 
it is the Board's responsibility to weigh the evidence (both 
favorable and unfavorable) and decide where to give credit 
and where to withhold the same and, in so doing, accept 
certain medical opinions over others.  See Schoolman v. West, 
12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 
22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  Obviously, this responsibility is more difficult 
when medical opinions diverge.  And at the same time, the 
Board is mindful that it cannot make its own independent 
medical determination and there must be plausible reasons for 
favoring one medical opinion over another.  Evans at 31; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, though, 
as explained below, there are legitimate reasons for 
accepting Dr. D.C.P's opinion over the VA examiner's opinion.

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
clarified that the Board may not disregard a medical opinion 
solely on the rationale that it was based on a history given 
by the veteran.  Rather, as the Court explained further in 
Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a 
veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the veteran as 
lacking credibility.



The Board finds Dr. D.C.P.'s reasoning and opinion to be very 
probative - especially because it involved a very detailed 
review and discussion of the relevant medical evidence 
contained in the claims file and the fact that he is a 
specialist in the particular branch of medicine at issue, 
neurology.  So, by definition, he is best positioned to 
determine the nature and etiology of the veteran's disability 
than, say, the general practitioner VA examiner.  See Black 
v. Brown, 10 Vet. App. 279 (1997) (indicating an opinion may 
be reduced in value, even where the statement comes from 
someone with medical training, if the medical issue requires 
special knowledge).

This private neurologist's opinion is well informed and based 
on an independent review of the entire record, in addition to 
a personal clinical evaluation.  So it has the proper factual 
foundation for credibility and probative weight.  See Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993).  See also Owens v. 
Brown, 7 Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  

In contrast, although the VA examiner also reviewed the 
claims file, the VA examiner is not a specialist in neurology 
and provided an opinion that was unable to resolve the 
determinative issue of causation without resorting to mere 
speculation.  See Bloom v. West, 13 Vet. App. 185, 187 (1999) 
(a medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty).  Since the VA examiner 
could not provide a medical nexus opinion without resorting 
to speculation, this opinion has minimal probative value.  A 
statement that, for all intents and purposes, is inconclusive 
as to the origin of a disorder cannot be employed as 
suggestive of a linkage between the disorder and the 
veteran's military service or, conversely, suggestive of no 
such linkage.  See, e.g., Warren v. Brown, 6 Vet. App. 4, 6 
(1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  
Opinions like this, which can only make this necessary 
connection between the current disorder and the veteran's 
military service by resorting to mere speculation, ultimately 
amount to "nonevidence," neither for nor against the claim, 
because service connection may not be based on speculation or 
remote possibility.  See 38 C.F.R. § 3.102 (when considering 
application of the benefit-of-the-doubt doctrine, reasonable 
doubt is one within the range of probability, as 
distinguished from pure speculation or remote possibility).

Consequently, the Board gives greater probative weight to Dr. 
D.C.P.'s favorable opinion, a neurologist, as it was based on 
a review of the claims file, physical examination, and since 
it is supported by sound rationale.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995) (holding that VA may favor the 
opinion of one competent medical expert over that of another 
when decision makers give an adequate statement of reasons 
and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) 
("the probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches....  As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . .").  

While an exact date for the onset of the veteran's meningioma 
is not possible, an absolutely accurate determination of 
etiology is not a condition precedent to granting service 
connection, nor is definite etiology or obvious etiology.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  But what 
is absolutely clear is that she had this condition for 
several years prior to 1997 (as noted by both the VA examiner 
and Dr. D.C.P, given the size of the tumor when discovered) 
and, according to Dr D.C.P., more likely than not had these 
prodromal symptoms of meningioma during service, to include 
the headaches and hypertension.

In conclusion, for these reasons and bases, the evidence 
supports the veteran's claims for service connection for 
residuals of a meningioma as well as hypertension secondary 
to her now service-connected residuals of a meningioma.  Dr. 
D.C.P. not only linked the meningoma, itself, to the 
veteran's military service, given the likely slow growth rate 
of the tumor, but also indicated there is associated 
hypertension warranting secondary service connection.  This 
is certainly true when all reasonable doubt is resolved in 
the veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.




ORDER

The claim for service connection for residuals of a 
meningioma is granted.

The claim for service connection for hypertension also is 
granted.


REMAND

During her videoconference hearing in October 2008, the 
veteran also testified concerning her purported entitlement 
to service connection for pericarditis (palpitations/angina), 
as secondary to her now service-connected residuals of the 
meningioma and hypertension.  Before addressing the merits of 
this remaining claim, however, the Board finds that 
additional development of the evidence is necessary.

It is initially worth pointing out that the veteran's 
pericarditis (palpitations) is not directly related to her 
military service.  A VA examiner in February 2006 declined to 
link this condition directly to her service.  There is no 
competent medical nexus evidence of record refuting this VA 
examiner's opinion.  Consequently, the evidence does not 
establish entitlement to service connection for pericarditis 
on a direct incurrence basis.   See 38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303(a).  

However, the February 2006 VA examiner did note a monthly 
plus history of angina and occasional palpitations.

In sum, the veteran can only establish service connection for 
pericarditis (angina/palpitations) as secondary to her 
service-connected residuals of a meningioma or service-
connected hypertension.  38 C.F.R. § 3.310.  And this 
requires medical nexus evidence indicating that either the 
residuals of a meningioma or hypertension caused or have 
chronically aggravated the pericarditis 
(angina/palpitations).  38 C.F.R. § 3.310(a) and (b).  See 
also Allen v. Brown, 7 Vet. App. 439 (1996); Velez v. West, 
11 Vet. App. 148, 158 (1998); and Wallin v. West, 11 Vet. 
App. 509, 512 (1998).

But as the Board has since determined in this decision that 
the residuals of the meningioma are service connected (i.e., 
related to her military service), another examination and 
medical opinion are now needed to determine whether either or 
both of these conditions caused or have chronically 
aggravated her pericarditis (angina/palpitations).  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) 
(VA must obtain a medical nexus opinion when necessary to 
decide a claim).

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  
Hartman v. Nicholson, 483 F.3d 1311 (2007), which held that 
the Veterans Claims Assistance Act (VCAA) notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  The 
veteran has not been provided this required Dingess notice 
concerning the downstream disability rating and effective 
date elements of her claim, and this also needs to be 
corrected before readjudicating her claim.

Accordingly, the claim for pericarditis (angina/palpitations) 
is REMANDED for the following additional development and 
consideration:

1.  Send the veteran a corrective VCAA 
notice letter under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that includes an 
explanation of the information or 
evidence needed to establish a downstream 
disability rating and effective date for 
the remaining claim on appeal, for 
pericarditis, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).



2.  Schedule the veteran for an 
appropriate VA compensation examination 
for a medical nexus opinion indicating 
whether it is at least as likely as not 
that her now service-connected 
residuals of a meningioma or service-
connected hypertension either caused or 
chronically (meaning permanently) 
aggravated her pericarditis 
(angina/palpitations).  And to 
facilitate making this important 
determination, have the designated 
examiner review the claims file for the 
pertinent medical and other history, 
including a complete copy of this 
remand.

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is to 
find against it.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

3.  Then readjudicate the veteran's claim 
for service connection for pericarditis in 
light of the additional evidence.  If this 
claim is not granted to her satisfaction, 
send her and her representative an SSOC and 
give them an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration of this 
remaining claim.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


